Citation Nr: 1745875	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for service-connected traumatic brain injury (TBI) with tension headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1945 to September 1946 and December 1947 to May 1953.  He was awarded the Navy Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted service connection for TBI with tension headaches and assigned a noncompensable rating effective October 22, 2014.  In December 2015, the Veteran filed a claim for an increased rating for TBI with tension headaches.  The Board construes the claim for an increased rating as a timely notice of disagreement (NOD) as it was received within one year of the issuance of the February 2015 rating decision.  Subsequently, the Veteran filed a timely substantive appeal of this matter in May 2016.

In his May 2016 substantive appeal (via VA Form  9), the Veteran requested a Board hearing by live videconference.  In a May 2017 report of contact with the RO and his representative's informal hearing presentation (IHP), the Veteran and the Veteran's representative withdrew the Veteran's Board hearing request.  Thus, the Board finds the Veteran to have withdrawn his request to testify.  38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development remains necessary to ensure that there is a complete record upon which to decide the claim.

The Veteran initially underwent a VA TBI examination in February 2015 which diagnosed him with TBI, related his disability to the Veteran's service, and provided residuals attributable to his TBI were tension headaches.  During the February 2015 VA examination, neuropsychological testing, diagnostic imaging studies or other diagnostic procedures, and laboratory testing had not been performed.  The Veteran then underwent an in-person VA examination to determine the current nature and severity of his TBI and headaches (including migraine headaches) in January 2016.  The Veteran's VA claims file was not reviewed.  The VA examiner reviewed the Veteran's military service treatment records and previous VA examination.  Mild or occasional headaches and mild anxiety were listed as subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family or other close relationship.  The VA examiner also found the Veteran had mental health difficulties to include depression, anxiety and somatoform disorder as determined by neuropsychological testing performed in 2007.  Diagnostic imaging studies or other diagnostic procedures or laboratory testing had not been performed.  

In this case, the Board finds that the VA examination is inadequate to determine the current nature and severity of the Veteran's TBI with tension headaches.  Specifically, the January 2016 VA examination relied on a previous examination report and neurological testing from 2007 in her determination of the Veteran's disability severity.  Given the foregoing, the Board finds that a more contemporaneous examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating for his TBI with tension headaches.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, the Board notes that the Veteran is currently service-connected for depression associated with his service-connected degenerative joint disease of the lumbar spine.  While the January 2016 VA examiner found anxiety related to his TBI, it remains unclear whether this symptom relates to his currently service-connected depression or whether their respective etiologies can be determined.  Therefore, on remand, a VA examination is necessary to determine the possibility of differentiating the Veteran's anxiety symptoms and service-connected depression as it relates to his behavioral and emotional impairment. 

Additionally, the Veteran reported at a May 2016 VA primary care treatment that he was seen by an outside neurologist for a neurophysical evaluation.  The Board notes that there are no records of any private treatment currently associated with the claims file.  Moreover, this May 2016 VA primary care treatment note also reflects that the Veteran was referred to neurology for a consult and ordered a head CT scan regarding his TBI.  However, VA treatment records since June 2016, including evidence of this neurology consult and/or head CT scan, have not been associated with the claims file.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an additional opportunity to submit any additional medical records in his possession or to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claim on appeal for a higher initial rating for TBI with tension headaches.   Specifically, he should be requested to identify and provide authorization for VA to obtain treatment records from his private neurologist as indicated in a May 2016 VA primary care treatment record.  

2.  Obtain all outstanding, pertinent, VA treatment records, to include since June 2016.  

3.  Schedule the Veteran for an examination by a designated specialist to determine the current nature and severity of the Veteran's TBI disability, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional (psychiatric); or (3) physical manifestations.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

*All pertinent symptomatology and findings should be reported in detail utilizing the Compensation and Pension Examination TBI Examination Guidelines.

*The examiner is asked to specifically address the degree to which the service-connected TBI disability is currently manifested by facets of cognitive impairment to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

*The examiner must opine, to the extent possible, whether the Veteran's service-connected depression can be distinguished from the Veteran's anxiety found by the January 2016 to be related to his TBI.  

*The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

